 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     BOARD OF TRUSTEES OF THE               )
 8   SOUND RETIREMENT TRUST,                )
                                            )                Case No. MC20-0017RSL
 9                         Plaintiff,       )
                v.                          )
10                                          )                ORDER TO SHOW CAUSE
     WIITAMAKI JEWELRY STORE, INC.,         )
11                                          )
                           Defendant,       )
12              v.                          )
                                            )
13   TIMBERLAND BANK,                       )
                                            )
14                         Garnishee.       )
     _______________________________________)
15
16          On March 6, 2020, the Clerk of Court issued a Writ of Garnishment in the above-
17   captioned matter. Dkt. # 3. On or about March 25, 2020, plaintiff received a claim of exemption
18   from the defendant/judgment debtor, asserting that the garnished account contains payments
19   from the Internal Revenue Service. Dkt. # 4 at 6-8. Plaintiff filed the exemption claim and its
20   objections thereto on April 1, 2020. Dkt. # 4.
21          The Court is unaware of any exemption from garnishment related to refunds or other
22   payments from the Internal Revenue Service. Defendant Wiitamaki Jewelry Store, Inc., is hereby
23   ORDERED to SHOW CAUSE why the exemption should not be stricken by providing (a)
24   evidence to support its assertion that funds in the Timberland Bank account came from the
25   Internal Revenue Service AND (b) legal authority to support its claim that such funds are
26   exempt from garnishment under Washington law. Defendant shall respond to this Order to Show

     ORDER TO SHOW CAUSE
 1   Cause on or before April 20, 2020. Plaintiff may file a reply on or before April 24, 2020.
 2
 3          The Clerk of Court is directed to mail a copy of this Order to defendant at 201 E.
 4   Wishkah Street, Aberdeen, WA 98520 and to note this Order to Show Cause for consideration
 5   on Friday, April 24, 2020.
 6
            Dated this 3rd day of April, 2020.
 7
 8                                               A
 9                                               Robert S. Lasnik
                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     ORDER TO SHOW CAUSE                              -2-
